Title: To Thomas Jefferson from Thomas Storm, 24 April 1806
From: Storm, Thomas
To: Jefferson, Thomas


                        
                            Respected Sir.
                            
                            
                                before 24 Apr. 1806
                            
                        
                        The absence of Mr Kuhn gains me the honor to answer your Excellencys esteemed lines address’d to him under
                            date of March 14th. last. (only now received) requesting a supply of Nebioule Wine in compliance thereto. I have written
                            my friend at Turin on the subject, and have to regret that the general idea entertained of that wine, is that it will not
                            bear a transport to America for want of a sufficient body I shall, however comply with your Excellencys order as soon as
                            the wine of this years growth is in condition to Ship— in the mean time desirous of making an experiment on the old wine,
                            I shall forward to Leghorn in search of a conveyance for the United States, a Box containing fifty Bottles of the vintage
                            of 1804, which I shall take the liberty to address to your Excellency, praying your acceptance thereof as testimony in
                            part of the great regard respect & esteem I entertain for your Excellencys person— 
                  Having the honor to be yr Excellencys
                            most obt & hl Servt
                        
                            Thos H Storm
                            
                            Pro. Consul of the US at Genoa.
                        
                    